                Case 20-10343-LSS             Doc 4686        Filed 05/19/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                                        Chapter 11
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,1                                                 Case No. 20-10343 (LSS)

                                                                        (Jointly Administered)
                          Debtors.

    OFFICIAL TORT CLAIMANTS’
    COMMITTEE OF BOY SCOUTS OF
    AMERICA AND DELAWARE BSA, LLC,

                          Plaintiff,
                                                                        Adv. Pro. No. 21-50032 (LSS)
                v.

    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,

                          Defendants.


                         NOTICE REGARDING ZOOM CAPACITY FOR
                                HEARING ON MAY 19, 2021

        PLEASE TAKE NOTICE that regarding the May 19, 2021 hearing, the Court is having
technical difficulties with over capacity for Zoom and has asked all non-speaking participants
attending the hearing to utilize the following audio line:

         1- 888-557-8511
         Access Code: 5277099
         Security Code: *

       PLEASE TAKE FURTHER NOTICE that, until this occurs, the hearing cannot go
forward and therefore Judge Silverstein is encouraging parties to speak amongst themselves and
requests that all non-speaking parties select the audio line above.

         PLEASE TAKE FURTHER NOTICE the Hearing will now being at 11:15 a.m. (ET).




1
  The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 4686   Filed 05/19/21    Page 2 of 2




Dated: May 19, 2021                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                     /s/ Eric W. Moats
                                     Derek C. Abbott (No. 3376)
                                     Andrew R. Remming (No. 5120)
                                     Eric W. Moats (No. 6441)
                                     Paige N. Topper (No. 6470)
                                     1201 North Market Street, 16th Floor
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 658-9200
                                     Facsimile: (302) 425-4664
                                     Email: dabbott@morrisnichols.com
                                              aremming@morrisnichols.com
                                              emoats@morrisnichols.com
                                              ptopper@morrisnichols.com
                                     – and –

                                    WHITE & CASE LLP
                                    Jessica C. Lauria (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.lauria@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    Laura E. Baccash (admitted pro hac vice)
                                    Blair M. Warner (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (312) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com
                                           laura.baccash@whitecase.com
                                           blair.warner@whitecase.com

                                     Attorneys for the Debtors and Debtors in Possession




                                      2
